DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
Disposition of Claims
Claims 1 & 4-5 are pending and rejected.
Claims 2-3 are canceled.
Claim Objections
Claim 5 is objected to because of the following informality:
Regarding Claim 5, the status Claim 5 is indicated as “New” but contains underlined texts on Lines 30-32. Applicant is reminded that any claim indicated as “New” must not contain any underlined texts (see MPEP §714(II)(C)(B)). For the purpose of examination, the entirety of Claim 5, including the underlined text, is being interpreted as a new, non-amended, claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas (FR-2193329-A5) in view of Seo (KR-20110073736-A).
Regarding Claim 1, Nicolas, as best understood, discloses a material crusher (Fig. 1, a disintegration device; Page 2, Para. 2), comprising:
a screen (Fig. 1, a horizontal grid 4; Page 3, Para. 1) provided so as to intersect a falling direction of the material (Fig. 1, the horizontal grid 4 is disposed below a hopper 2 to retain non-disaggregated blocks; Page 3, Para. 1), the screen having a plurality of openings formed therein (Fig. 1, the horizontal grid 4 has a plurality of holes; Page 3, Para. 1);
at least a pair of spreaders (Fig. 1, two compression pistons 5; Page 3, Para. 2) disposed on a top surface side of the screen (the two compression pistons 5 are disposed on a top side of the horizontal grid 4; see Fig. 1), the spreaders being disposed opposite to each other (the two compression pistons 5 are disposed opposite to each other; see Fig. 1); and
a spreader moving unit (Fig. 1, a pair of pneumatic cylinders 6; Page 3, Para. 3) configured to support the spreaders and cause the spreaders to move in a direction vertical to opposing faces of the spreaders (Fig. 1, the pair of pneumatic cylinders 6 support each respective compression piston 5 and move the compression pistons in a direction perpendicular to working faces of the compression pistons 5; Page 3, Para. 2), wherein
the spreaders each include a set of first projections (an upper set of two rows of protruding points 7; see Fig. 2) and a set of second projections (a lower set of two rolls of protruding points 7; see Fig. 2), the set of first projections being disposed on the opposing face to the other spreader that is disposed in an opposed position (an upper set of two rows of protruding points 7 of a first compression piston 5 is disposed opposite an upper set of two rows of protruding points 7 of a second compression piston 5; see Fig. 1), the first projections projecting toward the other spreader (the protruding points 7 project inwardly; see Fig. 1), the set of second projections being disposed at a lower end of the opposing face (the lower set of two rows of protruding points 7 are disposed on a lower end of each of the compression pistons 5; see Fig. 2), extending in a direction orthogonal to a moving direction of the spreaders (the lower set of two rows of protruding points 7 have four protruding points 7 per row extending orthogonal to a moving direction of the compression pistons 5; see Fig. 2), and projecting toward the other spreader (a lower set of two rows of protruding points 7 of the first compression piston 5 is disposed opposite a lower set of two rows of protruding points 7 of the second compression piston 5; see Fig. 1),
in a state in which the set of second projections is located closest to the other spreader that is disposed opposite from the set of second projections, the set of second projections does not come into surface contact with opposed set of second projections (the lower set of two rows of protruding points 7 of the first compression piston 5 does not abut the lower set of two rows of protruding points 7 of the second compression piston 5; Page 5, Para. 3), and a distance between the set of second projections and the opposed set of second projections is smaller than an opening dimension of the openings of the screen across a width direction of the spreaders (the lower sets of protruding points 7 of the compression pistons 5 create clods with a diameter less than or equal to 9 mm which is smaller than a calibrated diameter of 20 mm for each of the plurality of holes of the horizontal grid 4; Page 3, Para. 1 & Page 5, Para. 5), wherein the set of second projections has a concavo-convex shape in which (the lower sets of protruding points 7 of the compression pistons 5 each have a concavo-convex shape; see Fig. 2), depending on a position in the direction orthogonal to the moving direction of the spreaders, an amount projecting toward the other spreader varies (Fig. 2, the lower sets of protruding points 7 of each compression piston 5 nest; Page 3, Para. 4), and the set of second projections has an inverted shape of the concavo-convex shape of the opposed set of second projections such that each second projection and each opposed second projection are alternately engaged with one another (Fig. 2, the lower sets of protruding points 7 of each compression pistons 5 overlap; Page 5, Para. 5); and
each second projection has a bottom face extending in a horizontal direction and facing the screen (each protruding point 7 of the lower sets of protruding points 7 have a lower face which extends in a horizontal direction and faces the horizontal grid 4; see Fig. 1).
The intended use language “a slag crusher that is provided in a gasifier for gasifying coal to crush slag that has been produced in the gasifier and has fallen from the gasifier” does not positively recite any structural limitations so as to carry out the function, accordingly the prior art Nicolas can carry out the function, i.e. the intended use recited absent any specific structure recited to do so.
Nicolas, as best understood, fails to explicitly disclose wherein each second projection has a shape different from each first projection; the bottom face is entirely flat; and the bottom face is parallel to the screen from a base end of the second projection to a tip end of the second projection.
However, Seo, as best understood and in the art of slag crushers, teaches a slag crusher (Fig. 1, a jaw crusher for crushing slag; Page 1, Para. 1), comprising:
a pair of spreaders (Fig. 1, a fixing plate 10 and a movable plate 20; Page 2, Para. 7);
wherein the spreaders each include a set of projections (Figs. 1 & 3, the fixing plate 10 and the movable plate 20 both have a set of crushed teeth 11; Page 2, Paras. 13 & 14);
each projection has an entirely flat bottom face extending in a horizontal direction and facing a discharge opening (Figs. 1 & 3, each of the set of crushed teeth 11 has an entirely flat bottom face extending in a traverse direction and facing a discharge portion; Page 2, Para. 11 & Page 3, Para. 7); and
the bottom face being parallel to the discharge opening from a base end of the projection to a tip end of the projection (Figs. 1 & 3, the entirely flat bottom face of each of the set of crushed teeth 11 extends parallel to the discharge portion from a base end to a tip end; Page. 3, Para. 7).
The advantage of the set of flat-bottomed crushed teeth is to more strongly concentrate a crushing force on a surface of the rock material thereby making crushing easier (Seo; Page 3, Para. 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the lower sets of protruding points as disclosed by Nicolas, with the set of flat-bottomed crushed teeth taught by Seo, to more strongly concentrate a crushing force on a surface of the rock material thereby making crushing easier (Seo; Page 3, Para. 10).
Regarding wherein each second projection has a shape different from each first projection, modified Nicolas, wherein the lower set of protruding points have been replaced by the set of flat-bottomed crushed teeth of Seo, discloses wherein each second projection has a shape different from each first projection.
Regarding Claim 5, Nicolas, as best understood, discloses a material crusher (Fig. 1, a disintegration device; Page 2, Para. 2), comprising:
a screen (Fig. 1, a horizontal grid 4; Page 3, Para. 1) provided so as to intersect a falling direction of the material (Fig. 1, the horizontal grid 4 is disposed below a hopper 2 to retain non-disaggregated blocks; Page 3, Para. 1), the screen having a plurality of openings formed therein (Fig. 1, the horizontal grid 4 has a plurality of holes; Page 3, Para. 1);
at least a pair of spreaders (Fig. 1, two compression pistons 5; Page 3, Para. 2) disposed on a top surface side of the screen (the two compression pistons 5 are disposed on a top side of the horizontal grid 4; see Fig. 1), the spreaders being disposed opposite to each other (the two compression pistons 5 are disposed opposite to each other; see Fig. 1); and
a spreader moving unit (Fig. 1, a pair of pneumatic cylinders 6; Page 3, Para. 3) configured to support the spreaders and cause the spreaders to move in a direction vertical to opposing faces of the spreaders (Fig. 1, the pair of pneumatic cylinders 6 support each respective compression piston 5 and move the compression pistons in a direction perpendicular to working faces of the compression pistons 5; Page 3, Para. 2), wherein
the spreaders each include a set of first projections (an upper set of two rows of protruding points 7; see Fig. 2) and a set of second projections (a lower set of two rolls of protruding points 7; see Fig. 2), the set of first projections being disposed on the opposing face to the other spreader that is disposed in an opposed position (an upper set of two rows of protruding points 7 of a first compression piston 5 is disposed opposite an upper set of two rows of protruding points 7 of a second compression piston 5; see Fig. 1), the first projections projecting toward the other spreader (the protruding points 7 project inwardly; see Fig. 1), the set of second projections being disposed at a lower end of the opposing face (the lower set of two rows of protruding points 7 are disposed on a lower end of each of the compression pistons 5; see Fig. 2), extending in a direction orthogonal to a moving direction of the spreaders (the lower set of two rows of protruding points 7 have four protruding points 7 per row extending orthogonal to a moving direction of the compression pistons 5; see Fig. 2), and projecting toward the other spreader (a lower set of two rows of protruding points 7 of the first compression piston 5 is disposed opposite a lower set of two rows of protruding points 7 of the second compression piston 5; see Fig. 1),
in a state in which the set of second projections is located closest to the other spreader that is disposed opposite from the set of second projections, the set of second projections does not come into surface contact with opposed set of second projections (the lower set of two rows of protruding points 7 of the first compression piston 5 does not abut the lower set of two rows of protruding points 7 of the second compression piston 5; Page 5, Para. 3), and a distance between the set of second projections and the opposed set of second projections is smaller than an opening dimension of the openings of the screen across a width direction of the spreaders (the lower sets of protruding points 7 of the compression pistons 5 create clods with a diameter less than or equal to 9 mm which is smaller than a calibrated diameter of 20 mm for each of the plurality of holes of the horizontal grid 4; Page 3, Para. 1 & Page 5, Para. 5), wherein the set of second projections has a concavo-convex shape in which (the lower sets of protruding points 7 of the compression pistons 5 each have a concavo-convex shape; see Fig. 2), depending on a position in the direction orthogonal to the moving direction of the spreaders, an amount projecting toward the other spreader varies (Fig. 2, the lower sets of protruding points 7 of each compression piston 5 nest; Page 3, Para. 4), and the set of second projections has an inverted shape of the concavo-convex shape of the opposed set of second projections such that each second projection and each opposed second projection are alternately engaged with one another (Fig. 2, the lower sets of protruding points 7 of each compression pistons 5 overlap; Page 5, Para. 5); and
each second projection has a bottom face extending in a horizontal direction and facing the screen (each protruding point 7 of the lower sets of protruding points 7 have a lower face which extends in a horizontal direction and faces the horizontal grid 4; see Fig. 1).
The intended use language “a slag crusher that is provided in a gasifier for gasifying coal to crush slag that has been produced in the gasifier and has fallen from the gasifier” does not positively recite any structural limitations so as to carry out the function, accordingly the prior art Nicolas can carry out the function, i.e. the intended use recited absent any specific structure recited to do so.
Nicolas, as best understood, fails to explicitly disclose wherein each second projection has a shape different from each first projection; the bottom face is parallel to the screen from a base end of the second projection to a tip end of the second projection; and each second projection has a rectangular cross section taken along a plane perpendicular to the screen and a tip face of the second projection.
However, Seo, as best understood and in the art of slag crushers, teaches a slag crusher (Fig. 1, a jaw crusher for crushing slag; Page 1, Para. 1), comprising:
a pair of spreaders (Fig. 1, a fixing plate 10 and a movable plate 20; Page 2, Para. 7);
wherein the spreaders each include a set of projections (Figs. 1 & 3, the fixing plate 10 and the movable plate 20 both have a set of crushed teeth 11; Page 2, Paras. 13 & 14);
each projection has a bottom face extending in a horizontal direction and facing a discharge opening (Figs. 1 & 3, each of the set of crushed teeth 11 has a bottom face extending in a traverse direction and facing a discharge portion; Page 2, Para. 11 & Page 3, Para. 7);
the bottom face being parallel to the discharge opening from a base end of the projection to a tip end of the projection (Figs. 1 & 3, the bottom face of each of the set of crushed teeth 11 extends parallel to the discharge portion from a base end to a tip end; Page. 3, Para. 7); and
each second projection has a rectangular cross section taken along a plane perpendicular to the discharge portion and a tip face of the second projection (each of the set of crushed teeth 11 has a substantially rectangular cross section taken along a plane perpendicular to the discharge opening and a tip face; see Fig. 3).
The advantage of the set of rectangularly-shaped crushed teeth is to more strongly concentrate a crushing force on a surface of the rock material thereby making crushing easier (Seo; Page 3, Para. 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the lower sets of protruding points as disclosed by Nicolas, with the set of rectangularly-shaped crushed teeth taught by Seo, to more strongly concentrate a crushing force on a surface of the rock material thereby making crushing easier (Seo; Page 3, Para. 10).
Regarding wherein each second projection has a shape different from each first projection, modified Nicolas, wherein the lower set of protruding points have been replaced by the set of rectangularly-shaped crushed teeth of Seo, discloses wherein each second projection has a shape different from each first projection.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolas (FR-2193329-A5) in view of Seo (KR-20110073736-A) as applied to Claim 1 above, and further in view of Hiller, Sr. (hereinafter "Hiller") (US 2009/0039185).
Regarding Claim 4, Nicolas, as best understood and previously modified by Seo, discloses the material crusher according to Claim 1. Nicolas, as best understood and previously modified by Seo, fails to explicitly disclose wherein the distance between each second projection and the screen is equal to or less than two-and-a-half times the opening dimension of the openings of the screen.
However, Hiller, in the art of jaw crushers, teaches a material crusher (Fig. 1, a crushing apparatus 10; [0015]), comprising:
a screen (Fig. 1, a grate 34; [0017]) having a plurality of openings formed therein (Fig. 2, a plurality of apertures 38; [0017]);
at least a pair of spreaders (Fig. 1, a first movable wall 16 and a second movable wall 18; [0016]);
wherein the spreaders each include a set of projections (Fig. 1, the first movable wall 16 and the second movable wall 18 each have a plurality of cutting devices 28; [0016]); and
wherein a distance between each projection and the screen is equal to or less than two-and-a-half times an opening dimension of the openings of the screen (a distance between each of the plurality of cutting devices 28 and the grate 34 is smaller less than two-and-a-half times an opening dimension of the plurality of apertures 38; see Fig. 5).
The advantage of the close spacing between each projection and the screen is to increase the fineness of the product (Hiller; [0017]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distance between each second projection and the screen as disclosed by Nicolas, as previously modified by Seo, to be less than two-and-a-half times the opening dimension of the openings of the screen as taught by Hiller, to increase the fineness of the product (Hiller; [0017]).
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed January 7, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 1 & 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725